DISMISS; and Opinion Filed April 27, 2017.




                                         S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01352-CV

                             LARRY G. MCCLENDON, Appellant
                                         V.
                              BOBBY SPRINGFIELD, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-00488

                             MEMORANDUM OPINION
                           Before Justices Francis, Brown, and Schenck
                                   Opinion by Justice Schenck
       Before the Court is appellant’s April 21, 2017 Agreed Motion to Dismiss Appeal. In his

motion, appellant states the parties have settled the dispute between them in the underlying cause

that is the subject of this appeal. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a).




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE
151352F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LARRY G. MCCLENDON, Appellant                          On Appeal from the 162nd Judicial District
                                                       Court, Dallas County, Texas
No. 05-15-01352-CV         V.                          Trial Court Cause No. DC-13-00488-1.
                                                       Opinion delivered by Justice Schenck,
BOBBY SPRINGFIELD, Appellee                            Justices Fillmore and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear his own costs of this appeal.


Judgment entered this 27th day of April, 2017.




                                                 –2–